Case 6:12-cv-00855-RWS Document 878 Filed 07/08/20 Page 1 of 3 PageID #: 57987



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC., and                                 §
 LEIDOS, INC.,                                     §
                                                   §
 Plaintiffs,                                       §
                                                   §              No. 6:12-cv-00855-RWS
 v.                                                §
                                                   §
 APPLE INC.,                                       §
                                                   §           JURY TRIAL DEMANDED
 Defendant.                                        §
                                                   §



           JOINT MOTION FOR SUBMISSION OF JUROR QUESTIONNAIRE


          Plaintiff VirnetX Inc. (“VirnetX”) and Defendant Apple Inc. (“Apple”) jointly request

   that the Court present to all potential jurors the questionnaire attached as Exhibit A to this

   Motion in advance of trial in the above-captioned case. Having conferred and agreed to the

   questions included within Exhibit A, the parties agree that inquiring into such matters will

   assist them in selecting a fair and impartial jury and will expedite the jury selection process by

   providing basic information in advance of voir dire.

          Accordingly, VirnetX and Apple respectfully request that the Court approve the

   questionnaire attached as Exhibit A and submit it to all potential jurors at the time such potential

   jurors are summoned to appear.
Case 6:12-cv-00855-RWS Document 878 Filed 07/08/20 Page 2 of 3 PageID #: 57988



 Dated: July 8, 2020                      Respectfully submitted,

  /s/ Bradley W. Caldwell                 /s/ Joseph A. Loy
  Bradley W. Caldwell                     Gregory S. Arovas
  Texas State Bar No. 24040630            greg.arovas@kirkland.com
  E-mail: bcaldwell@caldwellcc.com        Robert A. Appleby
                                          robert.appleby@kirkland.com
  Jason D. Cassady
                                          Jeanne M. Heffernan
  Texas State Bar No. 24045625            jeanne.heffernan@kirkland.com
  E-mail: jcassady@caldwellcc.com         Joseph A. Loy
  John Austin Curry                       joseph.loy@kirkland.com
  Texas State Bar No. 24059636            KIRKLAND & ELLIS LLP
  E-mail: acurry@caldwellcc.com           601 Lexington Avenue
  Daniel R. Pearson                       New York, New York 10022
  Texas State Bar No. 24070398            Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900
  Email: dpearson@caldwellcc.com
  Warren J. McCarty, III                 Michael E. Jones, Lead Attorney
  Texas State Bar No. 24107857           Texas Bar No. 10969400
  E-mail: wmccarty@caldwellcc.com        mikejones@potterminton.com
  Hamad M. Hamad                         POTTER MINTON
  Texas State Bar No. 24061268           A Professional Corporation
  E-mail: hhamad@caldwellcc.com          110 N. College Avenue, Suite 500
  CALDWELL CASSADY CURRY P.C.            Tyler, Texas 75702
  2121 N. Pearl St., Suite 1200          Telephone: (903) 597-8311
  Dallas, Texas 75201                    Facsimile: (903) 593-0846
  Telephone: (214) 888-4848
  Telecopier: (214) 888-4849             ATTORNEYS FOR APPLE INC.
  Robert M. Parker
  Texas State Bar No. 15498000
  Email: rmparker@pbatyler.com
  R. Christopher Bunt
  Texas State Bar No. 00787165
  Email: rcbunt@pbatyler.com
  Charles Ainsworth
  Texas State Bar No. 00783521
  Email: charley@pbatyler.com
  PARKER, BUNT & AINSWORTH, P.C.
  100 East Ferguson, Suite 1114
  Tyler, Texas 75702
  Telephone: (903) 531-3535
  Telecopier: (903) 533-9687


  T. John Ward, Jr.
  Texas State Bar No. 00794818
  Email: jw@wsfirm.com
  Claire Abernathy Henry
Case 6:12-cv-00855-RWS Document 878 Filed 07/08/20 Page 3 of 3 PageID #: 57989




  Texas State Bar No. 24053063
  Email: claire@wsfirm.com
  WARD, SMITH & HILL, PLLC
  1507 Bill Owens Parkway
  Longview, Texas 75604
  Telephone: (903) 757-6400
  Facsimile: (903) 757-2323

  ATTORNEYS FOR VIRNETX INC.




                                 CERTIFICATE OF SERVICE


        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have

 consented to electronic service on this 8th day of July, 2020. Local Rule CV-5(a)(3)(A).

                                                 /s/ Bradley W. Caldwell
                                                 Bradley W. Caldwell
